DETAILED ACTION

Response to Amendment
The amendment filed on 10/18/2022 is acknowledged. Accordingly, claim 5 has been amended and claim 16 has been previously cancelled; thus currently claims 1-15 and 17-20 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, regarding the phrase “wherein the at least one movable solar element is movably positioned so as to increase exposure to the sun.” on lines 17-18, it is suggested to delete the phrase, since in previous lines 4-6, the phrase “at least one movable solar element for creating electric power from solar power movably positioned so as to increase exposure to sunlight by movement so as to enhance the creation of electrical power by the solar element” clearly describes similar limitations. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong Sin (KR 100836269 B1, hereinafter “Jeong”, previously cited by the Examiner).

Regarding claim 1, Jeong teaches an assembly (street lamp, see figures 1-5) comprising: 
at least one electrical lighting device (lamp 40, see fig 1); 
the at least one electrical lighting device (40) being mounted to at least one support (support 10, see fig 1); 
at least one movable solar element (solar panel 20, see fig 2) for creating electric power from solar power (see page 2, ¶ 8) movably positioned (over solar panel rotation means 60, see fig 1) so as to increase exposure to sunlight by movement so as to enhance the creation of electrical power by the solar element (see abstract); 
at least energy storage element (storage battery installed at 10) for storing electricity generated by the solar element (20); 
at least one wind impacting surface (surface of blades 31, see fig 3) operatively associated with the at least one support (10), the at least one electrical lighting device (40) and the at least one movable solar element (20) so as to move therewith; 
at least one energy converter (generator 32, see fig 1) for generating electric power (see page 3, ¶ 12) from the at least one wind impacting surface (surfaces of 31); and 
at least one shaft (rotating shaft 31a, see fig 3) operatively connected to the at least one energy converter (32) and the at least one support (10); 
the at least one energy converter (32) being operatively connected to the at least one energy storage element (storage battery) for storing electric power therein (see page 2, ¶ 8);
wherein the at least one movable solar element (20) is movably positioned so as to increase exposure to the sun (see page 3, ¶ 1).
	
Regarding claim 3, Jeong teaches wherein the at least one energy converter (32) comprises a generator (since 32 generates electricity).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Wobben Alois (US 7238007 B2, hereinafter, “Wobben”, previously cited by the Examiner).

Regarding claim 2, Jeong teaches an assembly (street lamp, see figures 1-5) comprising: 
at least one electrical device (40); 
the at least one electrical device (40) being operatively connected to at least one support (10);
at least one movable solar element (20) for creating electric power from solar power (see page 2, ¶ 8); 
at least energy storage element (storage battery) for storing electricity generated by the solar element (20); 
at least one wind impacting surface (surfaces of 31) operatively associated with the at least one support (10); 
at least one energy converter (32) for generating electric power (see page 3, ¶ 12) from the at least one wind impacting surface (surfaces of 31); and 
at least one shaft (31a) operatively connected to the at least one energy converter (32) and the at least one support (10);
the at least one energy converter (32) being operatively connected to the at least one energy storage element (storage battery) for storing electric power therein (see page 2, ¶ 8); 
wherein the at least one movable solar element (20) is movably positioned so as to increase exposure to the sun (see page 3, ¶ 1).

Jeong does not explicitly teach wherein the electrical device comprises an LED and further comprising a light detector; 
the light detector controlling the operation of the LED.
Wobben teaches an assembly (rotor blade 10 and hub 12, see figure 1) having an electrical device (light waveguide 14, light emitting diode 16 and light receiving diode 18); 
wherein the electrical device (14-16 and 18) comprises an LED (16) and further comprising a light detector (18); the light detector (18) controlling the operation of the LED (since the entire assembly is shut down if the detector detects overstretching, see col 4, lines 34-39).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the LEDs as taught by Wobben into the teachings of Jeong, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to utilize LEDs in the assembly to provide a visible warning air traffic light about the existence of the assembly, in addition to protect the physical integrity of the vanes and/or entire assembly.

Allowable Subject Matter
Claims 5-8, 10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Regarding claim 5, although Jeong teaches the assembly, as disclosed in claim 1 above, including wherein the at least one wind impacting surface (surfaces of 31) comprises a plurality of wind vanes (31) operatively associated with the at least one support to form a wind turbine (as seen in fig 1); the at least one support (10) being operatively associated with the shaft (31a); the at least one shaft (31a) being operatively associated with the at least one energy converter (32), such that when the energy converter is in a first mode (when wind impacts 31), the wind causes the wind impacting surface (surfaces of 31s) to move and the energy converter (32) operates to generate electricity (into the storage battery), the prior art the prior art of the record fails to teach when the energy converter is in the second mode, the energy converter causes rotation of the at least one support to rotate the at least one electrical device.

Regarding claim 6, although Jeong teaches the assembly, as disclosed in claim 1 above, the prior art the prior art of the record fails to teach wherein at least one energy converter comprises a motor which rotates the support.

Regarding claims 7-8, although Jeong teaches the assembly, as disclosed in claim 1 above, the prior art the prior art of the record fails to teach further comprising at least one strobe element which causes the at least one electrical device to turn on and off; and wherein the strobe element is operatively associated with the shaft; whereby as the shaft rotates the strobe element makes contact intermittently causing intermittent operation of the at least one electrical device.

Regarding claim 10, although Jeong teaches the assembly, as disclosed in claim 1 above, the prior art the prior art of the record fails to teach further comprising a cover operatively associated with the at least one support and a wind direction detector operatively associated with the cover causing the cover to turn when the wind changes direction; and wherein the at least one wind impacting surface comprises a plurality of wind vanes operatively associated with the at least one support to cause rotation thereof; and wherein the wind causes the support to rotate, the cover covers the wind vanes for which the force of the wind is in a direction opposite to the rotation of the vanes.

Regarding claim 12, although Jeong teaches the assembly, as disclosed in claim 1 above, the prior art the prior art of the record fails to teach further comprising a controller for controlling the energy converter for selectively changing the energy converter from a first mode as a generator to a second mode as a motor.

Regarding claim 13, although Jeong teaches the assembly, as disclosed in claim 1 above, the prior art the prior art of the record fails to teach further comprising a temperature sensor and wherein the energy converter operates in a first mode when the wind is causing the at least one support to turn and operates in a second mode in response to the temperature sensor to generate air flow to cool the assembly.

Regarding claim 14, although Jeong teaches the assembly, as disclosed in claim 1 above, the prior art the prior art of the record fails to teach further comprising an ambient light condition detector and wherein the at least one electrical device is activated by an ambient light condition detector.

Claims 4, 9, 11, 15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	 
With regard to claim 4, while assemblies having at least one electrical device; the at least one electrical device being operatively connected to at least one support; at least one movable solar element for creating electric power from solar power: at least energy storage element for storing electricity generated by the solar element; at least one wind impacting surface operatively associated with the at least one support; at least one energy converter for generating electric power from the at least one wind impacting surface: and at least one shaft operatively connected to the at least one energy converter and the at least one support; the at least one energy converter being operatively connected to the at least one energy storage element for storing electric power therein, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The assembly, as disclosed in claim 4 above, wherein the at least one energy converter comprises at least one generator and wherein the at least one support is operatively associated with a rotatable element for rotation thereon; and wherein the at least one wind impacting surface comprises a plurality of wind vanes operatively associated therewith which cause the support to rotate and causes the rotatable element to rotate which causes the at least one energy converter_ to generate electric power.
	 
With regard to claim 9, while assemblies having at least one electrical device; the at least one electrical device being operatively connected to at least one support; at least one movable solar element for creating electric power from solar power; at least energy storage element for storing electricity generated by the solar element; at least one wind impacting surface operatively associated with the at least one support; at least one energy converter for generating electric power from the at least one wind impacting surface; and at least one shaft operatively connected to the at least one energy converter and the at least one support; the at least one energy converter being operatively connected to the at least one energy storage element for storing electric power therein, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The assembly, as disclosed in claim 4 above, wherein the at least one solar element and the at least one support are supported by the shaft; the shaft being pivotally mounted to a pivot which is driven by a motor, whereby through the operation of the motor the solar element is positioned to absorb sunlight from the sun as the sun rises and sets.	 

Claim 11 is allowed for being dependent on the allowed claim 9. 

With regard to claim 15, while assemblies having at least one LED device, the at least one LED device being operatively associated with at least one support; at least one solar element for creating electric power from solar power; the at least one solar element being movably mounted; at least one energy storage device for storing electricity generated by the solar element; at least one energy converter operatively associated with the at least one storage device; and at least one shaft operatively connected to the at least one energy converter and the support; the at least one energy converter operating to rotate the support; wherein the at least one wind impacting surface operatively associated with the at least one support; the at least one wind impacting surface operative to move in response to wind, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The assembly, as disclosed in claim 15 above, wherein the LED rotates when the at least one solar element rotates..	 

Claims 17-20 are allowed for being dependent on the allowed claim 15. 
	 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive.

On page 9, Applicant argues that a rejection has not been properly defined. Jeong is not a proper, and is not enabling the disclosure, further stating that the solar panel 20 using the "solar panel rotation means 60" would not track the sun.  Applicant adds that although Jeong refers to a motor 62, no motor is disclosure; nor is any mechanism to track the sun. Even if Jeung's motor 62 were operative (which it is not), it would twist shaft 61 horizontally, presumably 360 degrees. 
The Examiner respectfully disagrees.
Jeong discloses explicitly discloses “the solar panel rotating means 60 for tracking the moving sun to rotate the solar panel 20” (see page 2, ¶ 2, and page 3, ¶ 5 of translated text).  
With regard to the motor limitation, a motor is a mechanical device well known in the art, and is explicitly taught by Jeong, as motor 63. The motor 63 is certainly operative, since it is disclosed as capable of rotating the solar panel 20.
Applicant argues, Jeong offers no disclosure as to how any solar tracking is used to rotate over 360 degrees horizontally. Solar tracking systems simply do not function this way. 
The Examiner respectfully disagrees.
Jeong explicitly discloses “step motor 62 for transmitting a rotational force to the support shaft 61 is inserted, the solar irradiation angle sensor 63 for sensing the irradiation angle of the moving sun solar panel 20 is installed” (see page 3, ¶ 5 of translated text), thus Jeong treks the sun’s position and changes the orientation of the solar panel accordingly. And the applicants in this regard are not persuasive.

On page 9, Applicant argues that moving the rotating means 60 horizontally would not be a way in which one of ordinary skill in the art would increase exposure to the sun. If the Examiner continues to apply Jeong, the Examiner is requested to show how such  movement would increase exposure to the sun and how such movement would be accomplished. 
The Examiner respectfully disagrees.
Horizontal motion implies the device translates from one point to another. This is not the case with Jeong. Motor 63 provide rotation of the sola panel 20. 
One of ordinary skill would have recognize, the sun moves, from the viewers point of view on earth, in straight line from East to West. Jeong provides a device that faces the sun at an angle, and rotates via motor 63 which follows inputs form the sensor 63.
The Examiner notes, having a sensor measuring the sun’s position (usually via brightness) and enabling mechanical, or electrical, means to change the position of a solar panel is not new. Jeong discloses one of the simplest approaches to accomplish this task by using a sensor and a motor. And the applicant’s arguments in this regard are not persuasive.

On page 10, Applicant argues that no support is found in Jeung for the Examiner's contention of "at least one wind impacting surface operatively associated with the at least one support the at least one electrical lighting device and the at least one movable solar element so as to move therewith." Stating that Jeung's light is firmly anchored to the ground via post 10 distant from solar panel 20 and does not function as contended in the rejection. 
The Examiner respectfully disagrees. 
Wind powered devices work with wind, in this case blades 31a provide the surface where wind impacts so as to rotate the shaft 31a, and create electric power via generator 32. 
The Examiner notes, wind powered generators are well known in the art, and are not new. Jeong provides in the disclosure,the basic features of known wind power generators, having blades, shaft and a generator. And the applicants in this regard are not persuasive.

On page 11, Applicant argues the rejection of claim 3 is allowable because claim 3 depends from claim 1 and because a rejection based on Jeong is not proper. 
The Examiner respectfully disagrees for the reasons stated above.

On page 11, Applicant argues that there is no reason is seen for incorporating a warning light. 
The Examiner respectfully disagrees.
The device of Jeong is supported by a pole which raises the invention high above the ground level. This is clearly necessary to avoid solar obstacles such as tree leaves of buildings nearby shadowing the solar panel. Also winds travel is more fluid higher above the ground. 
It is noted, birds and airplanes are high above the ground, and one of ordinary skill would have certainly considered ways to provide a visual indication, although even noise devices are currently used for this purpose, to warn birds and/or planes of the device position. As additional informational reference, see article of CarbonBrief titled “Bird death and wind turbines: a look at the evidence” from 2013 and attached to this office action (https://www.carbonbrief.org/bird-death-and-wind-turbines-a-look-at-the-evidence/ ). And the applicants in this regard are not persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/          Primary Examiner, Art Unit 2875